Exhibit 10.2

 

Amendment No. 2

to the

Syntroleum Corporation Secured Promissory Note

Dated February 1, 2003

 

THIS AMENDMENT NO. 2 (the “Amendment”) is entered into and made effective on the
4th day of March 2005 (the “Effective Date”), by and between MARATHON OIL
COMPANY, an Ohio Corporation (“Marathon” or “Lender”), and SYNTROLEUM
CORPORATION, a Delaware Corporation (“Syntroleum” or “Borrower”).

 

WHEREAS, Lender and Borrower are parties to a Syntroleum Corporation Secured
Promissory Note entered into as of the 1st day of February 2003, pursuant to
which Lender agreed to lend to Borrower up to two million three hundred thousand
dollars (US$ 2,300,000.00) upon the terms and conditions contained therein; and

 

WHEREAS, Lender and Borrower amended the Syntroleum Corporation Secured
Promissory Note by the Amendment No. 1 entered into as of the 9th day of June
2004, pursuant to which Lender agreed to amend and modify the Note upon the
terms and conditions contained therein; and

 

WHEREAS, Lender and Borrower desire to further amend certain terms and
conditions of the Note as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as follows:

 

Section 1. Merger of Note and Prior Amendments. For the purposes of this
Amendment, the Syntroleum Secured Promissory Note entered into as of the 1st day
of February 2003 and the Amendment No. 1 entered into as of the 9th day of June
2004 shall collectively be referred to henceforth as the “Note,” subject to the
conditions, covenants and modifications thereof.

 

Section 2. Definitions. For the purposes of this Amendment, terms used herein
and not otherwise defined herein shall have the same meaning as set forth in the
Note.

 

Section 3. Amendment to Section 1(k). The definition of Maturity Date set forth
in Section 1(k) in the Note is hereby deleted in its entirety and is hereby
replaced with the following: “Maturity Date means June 30, 2006.”

 

Section 4. Effective Date. This Amendment shall become effective immediately
upon the Effective Date as stated herein the first paragraph of this Amendment.

 

Section 5. Instrument Pursuant to Note. This Amendment is executed pursuant to
the Note, and this Amendment shall, unless otherwise expressly indicated herein,
be construed, administered and applied in accordance with all of the terms and
provisions thereof. Except as expressly amended hereby, all of the
representations, warranties, terms, covenants, conditions and other provisions
of the Note shall remain in full force and effect in accordance with the
provisions thereof as in existence on the date of this Amendment. The Amendment
set forth herein shall be limited precisely as provided for herein and shall not
be deemed to be a waiver of, amendment of, modification of, or consent to any
other term or provision of the Note, or, except as contemplated herein, of any
term or provision of any other document contemplated thereby. After the
Effective Date, any reference to the Note shall mean the Syntroleum Corporation
Secured Promissory Note entered into as of the 1st day of February 2003 and the
Amendment No. 1 entered into as of the 9th day of June 2004 and as further
amended by this Amendment.

 

Page 1



--------------------------------------------------------------------------------

Amendment No. 2

to the

Syntroleum Corporation Secured Promissory Note

Dated February 1, 2003

 

Section 6. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 

Section 7. Amendments. No waiver, amendment or other modification of any of the
terms or provisions of this Amendment shall be effective without the written
consent of each party hereto.

 

Section 8. Headings. All of the headings in this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 9. Governing Law. This Amendment shall be construed and enforced in
accordance with the laws of the State of Oklahoma, without regard to the
conflict of law provisions thereof.

 

Section 10. Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

In witness whereof, the parties hereto have executed this Amendment by acting
through their respective officers, executives or agents thereunto authorized.

 

SYNTROLEUM CORPORATION

 

MARATHON OIL COMPANY

By:

 

/s/ Greg G. Jenkins

--------------------------------------------------------------------------------

  By:  

/s/ Paul C. Reinbolt

--------------------------------------------------------------------------------

Name:

 

Greg G. Jenkins

  Name:  

Paul C. Reinbolt

Title:

 

Executive Vice President & CFO

  Title:  

Vice President and Treasurer

 

Page 2